Name: Commission Regulation (EEC) No 3254/86 of 27 October 1986 amending Regulation (EEC) No 2040/86 laying down detailed rules for the application of the co-responsibility levy in the cereals sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  plant product;  agricultural structures and production;  foodstuff
 Date Published: nan

 28 . 10 . 86 Official Journal of the European Communities ' No L 302/11 COMMISSION REGULATION (EEC) No 3254/86 of 27 October 1986 amending Regulation (EEC) No 2040/86 laying down detailed rules for the application of the co-responsibility levy in the cereals sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 4 (7) thereof, Whereas Article 4 of Regulation (EEC) No 2727/75 provides for a co-responsibility levy system for cereals produced in the Community ; whereas the detailed rules of application required in order to implement this system were adopted by means of Regulation (EEC) No 2040/86 (3), as last amended by Regulation (EEC) No 2572/86 (4) ; Whereas the production of maize for the purposes of ensilage on agricultural holdings does not give rise to any additional charges to the Community budget or to dif ­ ficulties in managing the cereals market ; whereas such ensilage operations are possible as from the month of September ; whereas operations involving the crushing of maize ears with the view to their use as animal feed carried out from 1 September 1986 should be exempt from the co-responsibility levy ; HAS ADOPTED THIS REGULATION : Article 1 . The following paragraph is added to Article 1 of Regu ­ lation (EEC) No 2040/86 : 'Operations involving the crushing of maize ears harvested with a view to their ensilage on an agricul ­ tural holding shall also be exempt from the co-responsibility levy.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 October 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 173, 1 . 7 . 1986, p. 65. ( «) OJ No L 229, 15 . 8 . 1986, p. 35.